Citation Nr: 1425713	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee disorder, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


REMAND

The Veteran's claim for service connection for hearing loss is one of aggravation.  Service connection may be established for a current disability in several ways including on the basis of aggravation.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

Generally, veterans are presumed to have entered active service in sound condition as to their health except for defects noted at the time of examination for entrance into service.  38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption only attaches where there has been an induction examination in which the disability subsequently noted was not detected. See Bagby, 1 Vet. App. at 227.  The evidence cited below shows that the defect of impairment of hearing was noted at the time of entrance into service.  Accordingly, the presumption of soundness does not attach.  

Prior to November 1967, service department audiological examinations were conducted using American Standards Association (ASA) units of measurement. Current audiological examination standards use International Standards Organization (ISO) units of measurement.  Accordingly, the Board has converted the audiology data reported in ASA units on the October 1966 and June 1967 service department examination reports to ISO units.

In October 1966 a pre-induction examination of the Veteran was conducted.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
50
/
70
LEFT
25
30
55
/
60

In the accompanying report of medical history, the Veteran reported a history of ear, nose, or throat trouble, but denied a history of hearing loss.  The Veteran explained that he had ear trouble as a child with infection, but that he did not have any complaints at that time.  Nevertheless, the examiner indicated that the Veteran had "impairment of hearing" as a defect.  A physical profile score of "3" was assigned for hearing and the Veteran was noted to be disqualified from military service due to his hearing impairment.  

In June 1967 another audiological evaluation was conducted and revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
/
35
LEFT
10
15
15
/
55

The defect of impairment of hearing was not removed from the examination report.  Rather, as a result of these hearing test results, the Veteran's PUHLES profile for hearing was upgraded from 3 to 2, and he was found qualified for military service.  He entered active duty in August 1967.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (noting that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

A January 1969 service department otolaryngology treatment record notes that the Veteran complained of decreased hearing for many years, and that he felt that his hearing loss became worse.  He reported that he had an infection during childhood and that he had worked around loud noise during service.  The diagnosis was noise induced hearing loss of unknown cause.  

In February 1969, the Veteran complained of bilateral high frequency hearing loss. Audiological evaluation was performed, and the diagnosis was noise-induced bilateral high frequency severe sensorineural hearing loss with adequate hearing in the speech frequencies.  A March 1969 note reflects that the Veteran had an appointment with the Audiology Clinic at Walter Reed General Hospital in April 1969.  

An April 1969 audiometric evaluation reveals that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
30
80
LEFT
20
15
15
70
70

In June 1969, separation examination of the Veteran was conducted.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
55
70
LEFT
10
10
40
50
50

The evidence supports that the Veteran had noise exposure during military service in the form of exposure to gun fire while serving on the rifle team, and as an operator of amphibian vehicle.  

The medical opinion expressed in the July 2010 VA examination report is inadequate as it does not address the sources of the Veteran's in-service noise exposure and does not address the criteria related to the aggravation of a pre-existing defect of impairment of hearing noted upon entry to service.  Another medical opinion is required.  

With respect to the claim for an increased rating for the service-connected left knee disorder, the July 2010 examination report indicates that x-ray examination of the knee was not conducted because the Veteran was submitting a copy of a recent private x-ray examination report.  However, the private x-ray report is not of record. 

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for an increased rating for his left knee disorder.  The RO must request that the Veteran identify where he receives treatment for his service-connected left knee disorder, and request that he submit a copy of the 2010 private x-ray examination report.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain complete copies of the Veteran's VA medical treatment records beginning April 2006.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA joints examination to determine the current severity of his service-connected left knee disorder.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must describe all symptomatology due to the Veteran's service-connected left knee disorder, to include whether there is any instability, weakness, fatigability, incoordination, flare-ups, lateral instability, or subluxation.  All indicated tests and studies, to include range of motion testing of the left knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  A current x-ray of the Veteran's left knee must be obtained.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left knee disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left knee disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left knee disorder.  

3. Thereafter, an addendum from the examiner who conducted the July 2010 audiology examination must be obtained.  If that examiner is unable to provide the addendum or is not available, an opinion from an appropriate medical professional must be obtained.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed. 

The examiner must review the medical evidence of record, with attention to the service treatment records, as well as the medical history and history of in-service military noise exposure. The examiner is to review the evidence of record and provide opinions on the following: 

Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's pre-existing impairment of hearing (hearing loss) had an increase in disability during service? 

Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's pre-existing impairment of hearing (hearing loss) was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination report and addendum must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

6. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

